ORDER DENYING PETITION FOR REVIEW
This matter comes before the Fort Peck Court of Appeals on a Petition for Review filed by Appellant Lee A. Raffaell. Appellant appeared pro se.
A review of the file indicates the Order of Judge Danna Runsabove being appealed is dated July 15, 2009.
The Petition for Review is dated and filed November 17, 2009.
The Petition for Review was not timely filed. The time for filing is within 15 days from date of entry of the final order or judgment appealed. II CCOJ § 207.
IT IS HEREBY ORDERED that the Petition for Review is denied.